Citation Nr: 9935544	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
dislocation.  


REPRESENTATION

Appellant represented by:	John D. Wood, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The appellant served on active duty November 3, 1994 to 5, 
December 1994.  

This matter comes to Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision.  


FINDINGS OF FACT

1.  The record contains evidence that the appellant has 
current left shoulder disability, a left shoulder injury 
during service, and a nexus between inservice injury and 
current disability.  

2.  The appellant's recurrent dislocation of the left 
shoulder existed prior to active service connection.  

3.  The appellant's left shoulder disability did not increase 
in severity beyond the natural progress of the condition 
during active military service.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
recurrent left shoulder disability is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.301 (1999).  

2.  The presumption of soundness is overcome by clear and 
unmistakable evidence that the appellant's left shoulder 
dislocation existed prior to his active service.  
38 U.S.C.A. §§ 1111, 1137, 5107, 7104 (West 1991 & Supp. 
1999).  

3.  The presumption of aggravation is overcome by clear and 
unmistakable evidence that any increase in severity of the 
left shoulder disability was not beyond the natural progress 
of the preexisting condition.  38 U.S.C.A. §§ 1153, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The appellant has presented a well-grounded claim for service 
connection for a left shoulder disability.  The clinical 
record reflects that there is current disability as the 
reports of post-service treatment show that the appellant has 
been evaluated for recurrent dislocation of the left 
shoulder.  In addition, the appellant's service medical 
records show injury to the left shoulder and suggest the 
possible aggravation of a preexisting condition.  Finally, 
the appellant has argued the continuity of symptoms from 
service to the present.  See Savage v. Brown, 10 Vet. App. 
488 (1997).  These allegations are supported by the apparent 
need for surgery within a year after the veteran's separation 
from active service.  As a consequence, I find that a well-
grounded or plausible claim has been presented.  

I am also satisfied that VA has no further duty to assist the 
appellant under 38 U.S.C.A. § 5107.  He has not identified 
any additional pertinent evidence that has not been 
associated with the claims folder.  In addition, the Board 
has obtained a medical opinion, as discussed below.

In general, service connection connotes many factors, but 
basically it means that the facts shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in or aggravated by active service.  
38 C.F.R. § 3.303. 

The report of the appellant's January 1993 enlistment 
examination for reserve duty indicates that he reported 
having dislocated his left shoulder in September 1992, with 
no problems since.  No left shoulder abnormalities were 
listed on clinical evaluation.  A report of orthopedic 
examination, conducted in June 1993, notes that the appellant 
suffered a dislocation of his shoulder in September 1992, 
that he was able to reduce spontaneously, and that he had no 
further problems with the shoulder.  He denied any insecurity 
or giving way of the shoulder.  In addition, physical 
examination showed that the appellant had a full range of 
motion without tenderness in the left shoulder.  The service 
medical records do not contain another medical examination 
prior to the appellant's entry into active service on 
November 3, 1994.  

The service medical records from his period of active service 
show that the appellant sustained a left shoulder dislocation 
on November 13, 1994 when he was pulling a footlocker from 
underneath his bunk.  At that time it was noted that he had 
dislocated his shoulder in 1992 while playing football, and 
that it had been readily reduced.  X-ray examination was 
consistent with reduced dislocation and no evidence of 
Barkart lesion.  Entrance Physical Standards Board 
Proceedings recommended that the appellant be separated as he 
did not meet medical fitness standards for enlistment.  The 
diagnosis was chronic left shoulder anterior instability with 
acute left anterior shoulder dislocation, existing prior to 
service and not service aggravated.  The appellant was 
separated from active service on December 5, 1994.  

The appellant shall be presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment for 
service.  Clear and unmistakable evidence demonstrating that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service rebuts this 
presumption.  38 U.S.C.A. §§ 1111, 1137.  This presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not detected.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  In Crowe the Court, 
vacated and remanded the Board's decision due to failure to 
its provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  However, unlike the appellant's case, a 
greater quantity of evidence was available.  Specifically, 
there was an induction examination report showing no 
abnormality, reports of evaluation during service that showed 
normal findings and a medical history of some difficulty 
prior to service, at age five, without sequelae.  

In the appellant's case, reports of private treatment dated 
prior to service confirm that the appellant had experienced 
dislocations on more than one occasion prior to his entrance 
into active service.  For instance, the report of medical 
treatment from B. F. Elrod, M.D., dated in August 1992, shows 
that the appellant sustained injury to his left shoulder in a 
motor vehicle accident.  There was a little pain and some 
tightness in the supraspinatus muscles and the medial border 
to the scapula and parascapular musculature.  No diagnosis 
was recorded.  Dr. Elrod's records also refer to a left 
shoulder dislocation while playing football in September 
1992; a report in October 1992 refers to this dislocation, as 
well as a shoulder dislocation once "last season".  The 
appellant demonstrated a mildly positive apprehension sign 
with shoulder abduction and external rotation.  X-ray of the 
left shoulder showed some very mild changes without frank 
fractures or avulsions in the glenoid.

Likewise, reports of post-service treatment verify the 
preservice origin of left shoulder disability.  In the 
appellant's case, reports of private treatment compiled from 
December 1994, immediately after his active service, show 
that the appellant complained of a recent left shoulder 
dislocation two weeks previously, while pulling a trunk from 
underneath his bed.  

He sounds like he was on his back, had 
his left shoulder externally rotated and 
abducted reaching for the trunk.  The 
shoulder popped out, and he needed to 
have a physician relocate it for him.  
History of his left shoulder dates back 
to age sixteen when he had an initial 
traumatic dislocation.  He's (sic) has 
instability episodes three other times in 
the past other than the most recent one.  
They have been all subluxations.  

In view of the clinical evidence of at least two left 
shoulder injuries prior to service, I find that clear and 
unmistakable evidence has been obtained to overcome the 
presumption of soundness at the time of the appellant's 
entrance into active service.  

When an appellant's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry in to service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the appellant's 
condition for the proper application of the presumption of 
aggravation.  In this case there is not any indication of an 
augmentation in the severity of the appellant's condition 
during service, only an indication that treatment was 
provided therein.  The United States Court of Veterans 
Appeals has held that temporary or intermittent inservice 
flare-ups of a preservice condition without evidence of 
worsening of the underlying condition are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  

The physical examination conducted privately in December 1994 
showed that there was a hint of an apprehension sign, 
tenderness over the area of the lateral border of the 
acromion and pain with good shoulder motion.  There was X-ray 
evidence of a possible Bankhart lesion.  

In addition, the appellant was evaluated for his left 
shoulder in January 1995.  At that time, the physical 
examination showed the that appellant had discomfort and 
apprehension with his arm in an abduction externally rotated-
type position.  He had mild crepitus with forced abduction.  
The impression was recurrent dislocation of the left 
shoulder.  The examiner noted that the examination failed to 
reveal definitive evidence of instability in the left 
shoulder.  A February 1995 note shows that magnetic resonance 
imaging confirmed the presence of recurrent dislocation of 
the shoulder as well as the presence of a Bankhart lesion and 
a Hill Sachs lesion on the humeral head.  The appellant 
underwent surgical intervention in February 1995 to repair 
the Bankhart lesion on the left shoulder.  

As a consequence, it appears that the appellant's left 
shoulder condition worsened to some degree, inasmuch as the 
appellant required surgical intervention in the year 
following his separation from active service.  However, the 
above-stated evidence does not indicate whether the worsening 
of the appellant's condition was due to aggravation in 
service.  

In July 1999, the Board sought a VHA opinion on the matter of 
aggravation during the appellant's active service.  The 
specialist was requested to provide an opinion as to the 
following:  

1.  Did the veteran's preexisting left 
shoulder dislocation undergo an increase 
in disability during the veteran's active 
service?  

2.  If so, was the increase in disability 
beyond the natural progress of the 
condition?  

3.  Specifically, did the inservice 
injury caused by the foot locker incident 
cause the lesions for which surgery was 
accomplished in February 1995?  

In the August 1999 VHA opinion, the medical expert noted in 
general:  

Traumatic subluxations or dislocations 
that occur at adolescent age, that is 
about 16 when [the appellant's] injury 
occurred, will ultimately lead in 90% or 
more cases, to chronic recurrent 
instability.  

With respect to the appellant's situation it was noted that 
the apparent increase in disability was not beyond the 
natural progress of the preexisting condition:  

Given his history of at least two or 
three dislocations prior to induction in 
the military service, one would assume 
that he had an unstable shoulder that 
would dislocate with stress.  With his 
dislocation that occurred while on active 
duty, one would assume that this is the 
natural progression of the traumatic 
process that had begun at least two years 
before and therefore, cannot be 
specifically blamed for any increasing 
disability beyond the natural progress of 
this condition.  

Concerning the presence of lesions and their causal 
connection with the veteran's inservice injury, the medical 
expert noted:  

The fact that he had recurrent 
subluxation/dislocations indicates that 
he probably did have a Bankhart lesion 
that is disruption of the anterior labrum 
resulting in instability or laxity of the 
anterior capsule.  Over time the anterior 
capsule stretches out leading to 
increasing instance of dislocations and 
easier dislocations.  The Hill Sachs 
lesion represents impingement that will 
occur on the posterior humeral head when 
a dislocation occurs and this will also 
be more evident as recurring injury 
occurs.  No MRI had been obtained prior 
to the one in January of [1995], 
therefore there is no definitive evidence 
that he did have either one of those two 
injuries prior to the last dislocation; 
nor is there evidence that the last 
dislocation caused those two injuries.  

In conclusion, the medical expert stated:  

[The veteran's] problem represents 
progression of the disease process that 
began prior to active service.  

This opinion is credible inasmuch as it is an impartial 
review of the veteran's complete clinical record.  In view of 
the foregoing, I find that the presumption of aggravation in 
the appellant's case, is overcome by clear and unmistakable 
evidence that any increased disability was not beyond the 
natural progress of the condition.  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for recurrent left shoulder dislocations.  



ORDER

Service connection for a left shoulder disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

